Citation Nr: 0839404	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to his service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1966 to February 1969, during the Vietnam Era.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
glaucoma, to include on a secondary basis.  The veteran 
perfected a timely appeal of this determination.

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In March 2008, the veteran submitted pertinent medical 
evidence, by way of a February 2007 medical statement and 
internet articles, directly to the Board, along with a 
written statement waiving initial review of this evidence by 
the RO.


FINDING OF FACT

The currently demonstrated glaucoma is not shown to be due to 
any event or incident of the veteran's period of active 
service, nor is it shown to have been caused or aggravated by 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service and is 
not proximately due to, the result of, or aggravated by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
October 2005, prior to the initial adjudication of his claim 
in the January 2006 rating decision at issue.  Further VCAA 
notice was provided in April 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his claim.  As discussed 
above, the VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines that such development is necessary to decide the 
claim.  A medical examination or medical nexus opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (a) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
examination of the veteran and/or a medical nexus opinion is 
not warranted in this case, because the information and 
evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, nor does it 
indicate that his claimed disability or symptoms may be 
associated with service.  Thus, the Board concludes that 
obtaining a medical examination and medical nexus opinion 
under the circumstances presented in this case is not 
necessary to decide the claim and would serve no useful 
purpose.  38 C.F.R. § 3.159(c)(4); cf. Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain, as indicated in his April 2006 
written statement.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Factual and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2008); see also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In a March 2005 rating decision, service connection was 
awarded for diabetes mellitus, type II.  The award was based 
in pertinent part upon the veteran's presumed exposure to 
Agent Orange during his service in the Republic of Vietnam. 
 
The veteran's service treatment records are entirely negative 
for glaucoma.  The veteran was diagnosed with glaucoma in 
February 2007 and diabetes mellitus in May 2004.  (See 
February 2007 private opinion letter from Dr. R.K; treatment 
record dated May 2004 from Dr. R.T.).  

A January 2003 VA diabetic eye examination found that the 
veteran had no apparent diabetic retinopathy.  There was, 
however, myopia with presbyopia.  The veteran also complained 
of dry eye symptoms.  A February 2003 VA eye examination 
showed myopia with presbyopia without retinopathy.  A VA 
progress note dated in October 2004 reflected complaints of 
eye strain with no other ocular complaints.  The veteran was 
found to have slight diabetic neuropathy.  It was noted that 
the veteran had a family history of glaucoma.  An August 2005 
general VA medical examination found normal eyes.   A 
December 2005 VA progress note reflected complaints of seeing 
flashes, dry eye symptoms, and difficulty reading with 
current glasses.  It was noted that the veteran had laser 
surgery to reduce pressure on optic nerve.  The physician 
assessed the veteran with 20/20 vision for both eyes, 
astigmatism, presbyopia, diabetes mellitus, type II with no 
retinopathy, and flashes.  A February 2006 VA addendum noted 
that the veteran wanted to discuss his service connection 
claim for glaucoma.  The VA optometrist told the veteran that 
his prior examination did not show optic nerve head ("ONH") 
damage for glaucoma.

In a February 2007 letter, the veteran's private doctor 
opined that:

[The veteran was] a patient of the Marion Eye 
Center, was diagnosed with glaucoma in both eyes 
with intra-ocular pressures of 25 right eye and 26 
left eye.  SLT laser was performed in both eyes and 
now the pressures are controlled.

The veteran submitted the following internet articles, in 
pertinent part, in support of a nexus:  AgingEye Times, Open-
angle Glaucoma and Diabetes; The Blue Mountains Eye Study, 
Australia, and Type 2 Diabetes Increases the Risk of Glaucoma 
in Women.  At the outset, the Board notes that the latter two 
articles are not probative in that the veteran does not fall 
into the class affected by the studies.  Although an attempt 
to establish a medical nexus to a disease or injury solely 
generic information in a medical journal or treatise is too 
general and inconclusive, the Board notes that the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 
11 Vet. App. 314, 317 (1998). 

While the medical evidence establishes that the veteran 
currently has a diagnosis of glaucoma, none of the medical 
data of record indicates a link to service, or to his 
service-connected diabetes mellitus, type II.  In fact, the 
February 2007 private physician's statement that the veteran 
has glaucoma with intra-ocular pressure combined with the 
AgingEYE Times treatise, tends to disprove a nexus to service 
in that the veteran had at least two known strong risk 
factors for glaucoma namely, a family history for glaucoma 
and high intra-ocular eye pressure compared to one possible 
risk factor for glaucoma, diabetes.  The article further 
stated that there is a weak association between diabetes and 
glaucoma. 

The veteran clearly believes that there is a nexus between 
his diabetes and cardiovascular disease.  However, 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion is 
therefore given no probative weight.

The Board finds that a preponderance of the evidence is 
against any relationship between the veteran's diabetes and 
glaucoma.  The veteran has requested that he be afforded the 
benefit of the doubt on this issue.  However, as set out 
above, the "benefit of the doubt" rule applies to 
determinations in which there is an approximate balance of 
positive and negative evidence.  In this case, the February 
2007 private opinion and the internet articles submitted by 
the veteran are the only competent evidence directly 
addressing nexus or lack thereof, the positive and negative 
evidence is not in approximate balance, and the benefit of 
the doubt rule does not apply.  Service connection for 
glaucoma, to include secondary to service-connected diabetes 
mellitus is therefore not in order.




ORDER

Entitlement to service connection for glaucoma, to include as 
secondary to his service-connected diabetes mellitus, type 
II, is denied.




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


